Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (PG Pub 2003/0138656 A1) in view of Klassen (US Pat. 6,085,413).
Consider Claim 1, Sparks teaches the process of coating a substrate (16) [0015] having an area of interest (pattern) [0016], for an electronic device [0011], where the substrate is placed in a controlled/vacuum environment for deposition [0016]. Sparks teaches the process of first 
Sparks does not teach the process deposit of reactive material with step of positioning a mask over the area of interest/patterning between the substrate.
However, Klassen is in the prior art of depositing conductive layer for electronic components (abstract) such as semiconductor’s using CVD/controlled environment (Col. 7, lines 8-10), teaches the use of masking technique for a deposition process using mask such as negative mask (32) having a support structure/bridge (34) as blocking features for depositing layer (33) where the deposited layer surrounds an area of interest (first portion) using deposition source (10) where the mask is between the deposition source and the substrate (16) (Fig. 4).

    PNG
    media_image1.png
    637
    1109
    media_image1.png
    Greyscale

A person having ordinary skill in the art before the effective date of the claimed invention would combine Sparks with Klassen to pattern the reactive layer (of Sparks) using the masking technique (of Klassen) forming a pattern/area of interest that remains free of the reactive material (Fig. 4), to provide with a desired coating patterns on the first deposition coating layer that remains substantially free of the reactive material, with reasonable expectation of success.
Consider Claim 2, the combined Sparks (with Klassen) teaches the process of repositioning the mask (planar translation) of the mask over the area of interest (Klassen, Col. 6, lines 26-37), as the mask is placed between the substrate and the reactive material source, in of movement relative to the mask and the substrate for performing a second deposition of the reactive material onto the second portion (Shadow region/area formed underneath the mask’s support structure) which leads to form area of interest circumscribed by the reactive material layer (Klassen, Fig. 4, Col. 6, lines 26-37), as the area of interest remains substantially free of the deposited reactive material. 

    PNG
    media_image1.png
    637
    1109
    media_image1.png
    Greyscale

Where the coating during the relative motion of the planar translation of the mask, this coating step is second deposition step to the first deposition step performed prior to the relative movement.
Consider Claim 3, the combined Sparks (with Klassen) teaches the angles coating of the reactive material through the mask onto the substrate followed by small angles relative to the direction normal to the substrate surface (as first angle with respect to the substrate) as second angle with respect to the substrate (Klassen, Col. 6, lines 13-25), where the area of interest remains substantially free of the deposited reactive material, which leads to form area of interest circumscribed by the reactive material layer (Klassen, Fig. 4).
Consider Claim 4, the combined Sparks (with Klassen) teaches the use of masking technique for a deposition process using mask such as negative mask (32) having a support structure/bridge (34) as blocking features (Fig. 4). The combined Sparks (with Klassen) teaches forming an area of interest circumscribed by the reactive material layer (Klassen, Fig. 4). The combined sparks (with Klassen) teaches the process of repositioning the mask (planar translation) of the mask over the area of interest (Klassen, Col. 6, lines 26-37), therefore, prior to repositioning the mask (planar translation) it would be obvious that the support bars/structures would form penumbral blur underneath due to blocking of the support bars/structures to the substrate.
Consider Claim 5, the combined Sparks (with Klassen) teaches the reactive material includes aluminum, molybdenum, and titanium (sparks, [0015]).
Consider Claim 7, the combined Sparks (with Klassen) teaches the reactive material are readily absorbing and or reacting/capturing contaminates/mobile surface molecules such as 
Consider Claim 9, the combined Sparks (with Klassen) teaches the flux/amount adsorbed of the mobile surface molecules (such as Co, Co2, and hydrocarbons) react to the reactive materials during deposition process (Sparks, [0015]). Therefore, the first flux/amount absorbed over the mobile surface molecules, prior to the first deposition step of reactive materials, is larger than the second flax/amount absorbed due to the reaction of the mobile surface molecules with reactive material which is affecting/impinging on the surface of the substrate.
Consider Claims 10-11, the combined Sparks (with Klassen) teaches the first deposition process of reactive material include metal such as titanium, cobalt, and nickel for forming reactive material layer (12) (Sparks, [0015]) as first reactive material. The combined Sparks (with Klassen) also teaches the forming of protective film (14) made from nonreactive materials of noble metal, such as gold, silver, and are copper(Sparks, [0015]) as second reactive material, as the “metal black layer” per the instant application is the noble metal [0042].
Consider Claim 13, the combined Sparks (with Klassen) teaches the previously taught in claim 1. Additionally, the combined Sparks (with Klassen) teaches the process of repositioning the mask (planar translation) of the mask over the area of interest (Klassen, Col. 6, lines 26-37), as the mask is placed between the substrate and the reactive material source, in of movement relative to the mask and the substrate for performing a second deposition of the reactive material onto the second portion (Shadow region/area formed underneath the mask’s support structure) which leads to form area of interest circumscribed by the reactive material layer (Klassen, Fig. 4, 

    PNG
    media_image1.png
    637
    1109
    media_image1.png
    Greyscale

Where the coating during the relative motion of the planar translation of the mask, this coating step is second deposition step to the first deposition step performed prior to the relative movement.
Consider Claim 14, the combined Sparks (with Klassen) teaches the reactive material are readily absorbing and or reacting/capturing contaminates/mobile surface molecules such as carbon monoxide, carbon dioxide, and are hydrocarbons (Sparks, [0015]) and the preventing contamination using reactive material (Sparks, [0010]).
Consider Claim 15, the combined Sparks (with Klassen) teaches the reactive material includes aluminum, molybdenum, and titanium (sparks, [0015]).
Consider Claims 16-17, the combined Sparks (with Klassen) teaches the first deposition process of reactive material include metal such as titanium, cobalt, and nickel for forming reactive material layer (12) (Sparks, [0015]) as first reactive material. The combined Sparks (with Klassen) also teaches the forming of protective film (14) made from nonreactive materials 
Consider Claim 18, the combined Sparks (with Klassen) teaches the previously taught in claim 1, having the mask on the front surface of the substrate for coating a layer on the front surface (Klassen, Fig. 4). 
Consider Claim 19-20, the combined Sparks (with Klassen) teaches the process of sandwiching the substrate between two masks, one mask (52) below the substrate and directed toward the back surface of the substrate, where the back surface of the substrate opposite to the front surface, and where a second mask (51) above the substrate directed toward the front surface of the substrate (Klassen, Fig. 7) for depositing the reactive material within the area of interest in the front surface and on the back surface of the substrate.

Claims 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks (PG Pub 2003/0138656 A1) in view of Klassen (US Pat. 6,085,413), and in further view of Yan (PG Pub 2015/0171264 A1).
Consider Claims 6, 8 and 12, the combined Sparks (with Klassen) teaches the process of coating reactive materials such as titanium (Sparks, [0015]). 
The combined Sparks (with Klassen) does not teach the process of coating using PVD with an ultrahigh vacuum environment for coating a monolayer.
However, Yan is in the art of processing semiconductor materials (abstract), teaches the process of coating protective metal layer materials using reaction chamber such as physical vapor deposition, where the used metal include titanium [0111], where 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Sparks (with Klassen) with Yan to deposit monolayer titanium material using physical vapor deposition with an ultrahigh vacuum, to provide with a highly accurate desired thickness (monolayer) with minimum contamination from the outside environment (due to high vacuum), with reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718